       Case 1:19-cr-00552-GHW Document 25 Filed 12/30/19 Page              USDC1SDNY
                                                                                  of 1
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 12/30/19
--------------------------------------------------------
UNITED STATES OF AMERICA,                                : UNITED STATES DISTRICT COURT
                                                         : SOUTHERN DISTRICT OF NEW YORK
          Plaintiff,                                     :
                                                         :
v.                                                       : Case No.: 19-cr-552 (GHW)
                                                         :
                                                         :
EDWARD SHIN a/k/a EUNGSOO SHIN,                          : ORDER
                                                         :
          Defendant.                                     :
------------------------------------------------------   :


       GREGORY H. WOODS, United States District Judge:

       Upon the application of the Defendant Edward Shin a/k/a Eungsoo Shin, by and

through his attorney Paul B. Brickfield, Esq. of Brickfield & Donahue and with the consent

of Assistant U.S. Attorney Tara LaMorte and Assistant U.S. Attorney Daniel Tracer, by and

through his attorney,

        IT IS HEREBY ORDERED this 30th day of December, 2019 that the pretrial

conference in this case be continued from January 7, 2019 to January 23, 2020 at 10:00 a.m.

The Court finds that the ends of justice served by granting a continuance outweigh the best

interest of the public and the defendant in a speedy trial because additional time is needed

for defense counsel to adequately prepare the defense in this matter and failure to grant the

continuance would deny the reasonable time necessary for effective preparation.

       Accordingly, it is ORDERED that the time from the date of this Order through

January 23, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

       SO ORDERED.

Dated: December 30, 2019
New York, New York                             ___________________________
                                                  GREGORY H. WOODS
                                                  United States District Judge
